       Case 1:15-cv-00211-LGS-SDA Document 662 Filed 09/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SYNTEL STERLING BEST SHORES                                  :
 MAURITIUS LIMITED, ET AL.,                                   :
                                              Plaintiffs, :        15 Civ. 211 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 THE TRIZETTO GROUP, ET AL.,                                  :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letters dated August 31, 2020, Plaintiffs Syntel Inc. and Syntel Sterling

Best Shores Mauritius Ltd. (“Syntel”) and Defendants The TriZetto Group Inc. and Cognizant

Technology Solutions Corp. requested certain redactions to their respective pretrial memoranda

of law. (Dkt. No. 639, 644);

        WHEREAS, by Order dated September 1, 2020, the parties were directed to file letters

requesting any additional proposed redactions to pretrial memoranda of law and were directed to

jointly file all future requests for proposed redactions. (Dkt. No. 651);

        WHEREAS, by letters dated September 4, 2020, Syntel and Defendants requested certain

redactions to the pretrial memoranda of law. (Dkt. Nos. 654, 655);

        WHEREAS, by letters dated September 8, 2020, Syntel and Defendants filed letters

requesting to file their joint requests for certain redactions to their respective responses to the

pretrial memoranda of law by September 10, 2020, (Dkt. No. 657, 658). It is hereby

        ORDERED the parties’ redaction requests at Dkt. Nos. 639, 644, 654 and 655 are

GRANTED in part. Although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also
      Case 1:15-cv-00211-LGS-SDA Document 662 Filed 09/09/20 Page 2 of 2


Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). The proposed redactions, except for the

following, are narrowly tailored to prevent unauthorized dissemination of sensitive business

information:

            •    Defendants’ proposed redactions to damages figures in their pretrial memorandum
                 of law at Dkt. No. 640 on pages 11, 13, 15, 17, 18, 19, 21, 24 and 25.

 It is further

        ORDERED that by September 11, 2020, Defendants shall re-file a public redacted

version of their pretrial memorandum of law that does not redact the damages figures on the

pages provided above. It is further

        ORDERED that by September 11, 2020, Defendants shall file the public redacted

version of Syntel’s pretrial memorandum of law, including the redactions as proposed in Dkt. No.

656. The parties are reminded that per Individual Rule I.D.3, requests for redactions must be

accompanied by both the sealed document with the proposed redactions highlighted and a

publicly-filed document with the proposed redactions. It is further

        ORDERED that the parties’ requests at Dkt. Nos. 657 and 658 to file their joint sealing

requests to their respective responses to the pretrial memoranda of law are GRANTED. The

parties shall file the requests by September 10, 2020. For future submissions, joint sealing

requests, with the proposed public and sealed versions, must be made on the same date the filings

are due.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 639, 644, 655, 657 and 658.

Dated: September 9, 2020
       New York, New York

                                                    2
